Citation Nr: 0607383	
Decision Date: 03/15/06    Archive Date: 03/29/06	

DOCKET NO.  03-11 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as secondary to exposure to herbicide agents.   

2.  Entitlement to service connection for chronic bilateral 
knee disability.   

3.  Entitlement to service connection for a chronic bilateral 
ankle disability.   

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefits sought.  No other issue is in appellate status at 
this time.  The Board notes that by rating decision dated 
August 2004, service connection for PTSD was denied, as was 
service connection for residuals of malaria.  The veteran was 
notified of the determination by communication dated 
September 3, 2004.  

The issues of entitlement to service connection for a 
bilateral knee disability and for a bilateral ankle 
disability are being deferred pending additional development 
indicated in a Remand at the end of the decision below.  This 
portion of the appeal is remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  The RO will 
notify the veteran should further action be required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims with regard to a skin rash and 
hypertension has been obtained and the duty to notify has 
been satisfied.  

2.  The veteran had service in Vietnam and he is therefore 
presumed to have been exposed to herbicides, including Agent 
Orange.  

3.  There is no competent medical evidence linking any 
current skin disorder to an injury or disease sustained 
during military service, to specifically include inservice 
exposure to Agent Orange.  

4.  By rating decision dated in April 1978, service 
connection for hypertension was denied.  That decision became 
final in the absence of a timely appeal.  

5.  The evidence associated with the record since the 1978 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a skin disorder, including based on exposure 
to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  

2.  The April 1978 RO decision that denied entitlement to 
service connection for hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2005).  

3.  The evidence received since the April 1978 RO decision is 
not new and material, and the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As indicated below, VA has fulfilled its duties to notify and 
assist the veteran with regard to the claims pertaining to 
hypertension and a skin disorder.  

An application for service connection for the disabilities at 
issue was received in March 2002.  In April 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence had to be submitted by him, and 
the need for him to submit any evidence in his possession 
that pertained to the claims.  Additional similar information 
was provided in a September 2003 letter.  

The Board notes that in a May 2004 communication, the 
veteran's representative submitted a form signed by the 
veteran in which he stated that he did not have any 
additional evidence to add to his appeal.  

With regard to VA's duty to assist a veteran, the veteran's 
service medical records and post service medical records 
pertaining to treatment and evaluation of the veteran have 
been obtained.  There is no indication that relevant records 
exist that have not been obtained.  Additionally, the veteran 
and his wife gave testimony regarding the issues on appeal 
before a hearing officer at the Indianapolis RO in April 
2004.  A transcript of the hearing proceedings is of record.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand for further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its 
duties to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Any "error" to the veteran resulting from the 
Board decision does not affect the merits of his claims or 
his substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d).  

Service Connection for a Skin Disability

Legal Criteria

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disease or disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service, the 
service records, the official history of each organization in 
which the veteran served, and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
U.S.C.A. § 7104; 38 C.F.R. § 3.303; Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has essentially found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365.  

With regard to Agent Orange exposure, a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to show that the veteran was 
not exposed to any such agent during that service.  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date in which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law:  Chloracne or other acneform diseases 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus or adult onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancer 
(cancer of the lung, bronchus, larynx or trachea), soft 
tissue sarcoma (including adult fibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epitheloid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epitheloid malignant schwannomas; malignant 
mesenchymoma; malignant glandular cell tumor; alveolar soft 
part sarcoma; epitheloid sarcoma; clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The foregoing diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall become manifest to a degree of 10 percent or 
more at any time after service, except chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda and acute and subacute peripheral neuropathy, shall 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-449 (1996).  

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam Era is not 
warranted.  They conclude hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59,232-59,243 (1999).  

Analysis

As noted above, in order for service connection to be 
warranted, three elements must be present:  (1) A current 
disability; (2) inservice incurrence of such disability; and 
(3) a medical nexus.  See Hickson, supra.  

A review of the service records is without reference to the 
presence of a skin rash in service or a diagnosis of a skin 
disorder during service.  

The post service medical evidence includes the report of a 
private medical visit in September 1969 for a chief complaint 
of a rash in the groin area.  Examination revealed 
dermatitis, not fungal in nature, in the groin region.  An 
impression was made of dermatitis in the groin area.  The 
veteran was given an ointment.  

Additional post service medical evidence includes the report 
of a June 2001 medical visit when the veteran's complaints 
included a rash in the groin area "since he has been heavy."  
The veteran stated that he always thought it was secondary to 
exposure to Agent Orange in Vietnam.  He had not tried any 
medication to improve his symptoms.  

The veteran was accorded a skin disease examination by VA in 
August 2002.  He described having a rash on his feet and legs 
and groin area pretty much since his return from Vietnam in 
the late 1960's.  He reported he had been treated by his 
primary care physician with an antifungal agent topically.  
He stated he had never been evaluated by a dermatologist for 
the eruption.  He noted there was also some associated 
pruritus.  This seemed to wax and wane somewhat, but he 
claimed it had never resolved in its entirety since his 
return home from Vietnam.  

The examination assessments were:  Tinea pedis and 
onychomycosis; tinea cruris; and pigment and purpuric 
dermatosis (Schamberg's disease), noted as likely having been 
exacerbated by the veteran's bilateral lower extremity edema.  

Additional private medical records include an October 2002 
statement from Lisa Green, M.D.  In October 2002 it was noted 
the veteran had dry feet bilaterally.  At the time of an 
October 2003 visit, the veteran stated he had a skin rash 
that he associated with exposure to Agent Orange in Vietnam.  
He indicated he had tried multiple prescriptions, creams, and 
medicated powder, but nothing helped.  

With regard to Agent Orange exposure, since the veteran 
served in Vietnam, exposure to Agent Orange is presumed.  
However, the skin problems that have been identified are not 
among the disabilities that are presumed to be associated 
with herbicide exposure under VA regulations.  See 38 C.F.R. 
§ 3.309(e).  

The Board notes that the veteran's accredited representative 
argues that the symptoms the veteran exhibits are similar to 
those of chloracne, a disease that is recognized in the VA 
regulations.  However, this does not matter in that 
Schamberg's disease, the disorder discussed by the 
representative, is not among those listed in the regulations.  
Chloracne and porphyria cutanea tarda are the only skin 
disorders recognized as related to Agent Orange exposure.  
Neither has been diagnosed either during service or during 
the post service years.  Accordingly, service connection is 
not warranted on that basis.  

While service connection is not warranted on the strict basis 
of the presumptive provisions, in Combee v. Brown, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection of a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability that is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but must also determine whether 
any current disability is a result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

As noted above, the veteran is presumed to have been exposed 
to Agent Orange during his tour of duty in Vietnam.  38 
C.F.R. § 3.307(a)(6)(ii).  However, the record contains no 
competent medical evidence that purports to relate a skin 
rash or any skin disorder for that matter to the veteran's 
exposure to herbicides in service decades ago.  The veteran 
has presented or identified no such evidence.  His own 
assertions that he believes there may be such a relationship 
do not constitute competent medical evidence.  While he is 
competent to report on his own symptoms, as a layperson 
without medical training, he is not competent to relate those 
symptoms to a particular diagnosis or a specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  See also, 
Voerth v. West, 13 Vet. App. 117 (1999) [There must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and claimed continuous 
symptomatology, unless such a relationship is one as to which 
a layperson's observation is competent].  Such evidence is 
lacking in this case.  There is no medical opinion of record 
attributing any current skin disorder to the veteran's active 
service during the Vietnam Era.  

In sum, the veteran's Agent Orange claim is not supported by 
the evidence of record.  See 38 U.S.C.A. § 5107(a) [A 
claimant has the responsibility to present and support a 
claim for benefits]; see also 38 U.S.C.A. § 5103A [VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim].  Accordingly, service connection 
for a skin disorder, to include as due to herbicide exposure, 
is not in order.  

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension

As noted above, in general, service connection may be granted 
for disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304.  A 
preexisting injury or disease is considered to be aggravated 
by military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

With regard to reopening a previously denied claim, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  There must be new and material 
evidence presented or secured since the time the case was 
finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

New and material evidence may be construed as that which 
would contribute to a more complete picture under 
circumstances surrounding the origin of the veteran's 
disability or injury, even if it would not be enough to 
convince VA to grant the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

With regard to new and material evidence, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant and the development of 
the claim has been fulfilled.  38 U.S.C.A. § 5108;  Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzales v. West, 
12 Vet. App. 321, 328 (1999).  

It must first determine whether the veteran has submitted new 
and material evidence that is pertinent to the claim.  See 
Elkins v. West, 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the veteran has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for hypertension.  

A review of the evidence of record before the RO at the time 
of its 1978 decision includes the service medical records.  
At the time of induction examination in May 1965, blood 
pressure was recorded as 170/90.  A recheck disclosed a 
reading of 168/80 and another reading of 176/94.  A note 
attached to the induction examination was dated May 3, 1965.  
The veteran's private physician certified that the veteran 
had been under observation and treatment for mild 
hypertension since September 1964.  Blood pressure at the 
onset of treatment was 155/85.  Current blood pressure was 
recorded as 130/80.  The physician stated the veteran was not 
taking any medication but at the present time was on a low 
salt-reducing diet and had lost about 36 pounds.  

Blood pressure checks in May 1965 showed morning readings to 
be 145/80 and afternoon readings to be 160/90.  

At the time of separation examination in June 1967, a reading 
of 160/86 was recorded.  It was indicated that the evidence 
of record revealed the veteran had mild hypertension that was 
noted prior to induction and that there was no showing that 
the hypertension had been aggravated by the veteran's active 
military service.  

Received after the rating decision was a report of a 
September 1969 outpatient visit in which notation was made 
that the veteran had a history of increased blood pressure 
for 12 years.  Current readings were recorded of 150/95 and 
155/85.  Notation was made of mild hypertension.  

Additional evidence received since the April 1978 decision 
includes the report of an August 2002 cardiovascular 
examination of the veteran.  The medical record was reviewed 
by the examiner.  Notation was made of the fact the veteran 
had been diagnosed with high blood pressure prior to service.  
It was noted that while in service the veteran continued to 
experience high blood pressure, but it was added that he had 
not been taking any medication.  Currently, he was still not 
taking any medication for his hypertension.  Current 
impressions were made of hypertension and obesity.  The 
examiner noted that, although the veteran's blood pressure 
was slightly high at the present time, he was not taking any 
medication and there were no complications.  The etiology of 
the hypertension was "not clear at the present time, however 
it occurred before he entered the military service.  
Therefore it is likely not related to his history of exposure 
to Agent Orange."  

Also associated with the claims folder are copies of private 
medical records dating primarily from 2001.  They refer to 
problems that include hypertension.  

With regard to additional statements from the veteran, as 
noted above, it is well established that lay statements may 
not be used to establish a nexus between any current disorder 
and service.  The medical evidence that has been added to the 
record is not supportive of the veteran's assertion.  The VA 
physician who conducted the cardiovascular examination of the 
veteran in August 2002 specifically stated that it was clear 
that the veteran's hypertension had existed prior to military 
service.  The physician essentially described the 
hypertension as only mild in degree, noting that the veteran 
was not taking any blood pressure medication and was not 
experiencing any complications from the hypertension.  

In view of the foregoing, the additional evidence entered 
into the record since the 1978 RO decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  As such, the evidence, while new, is 
essentially cumulative and not material so as to warrant a 
reopening of the claim.  See, 38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  


ORDER

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied.  

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for 
hypertension has not been received.  




REMAND

With regard to the claim for service connection for 
disabilities involving the knees and the ankles, the 
veteran's private physician stated in the February 2004 
statement that the veteran had chronic degenerative arthritis 
involving the knees and ankles.  She noted the veteran served 
in Vietnam "during the rainy season with marching and walking 
through muddy and significantly wet conditions.  I do feel 
this could have contributed somewhat to his current 
osteoarthritis and degeneration of his joints."  The 
fulfillment of VA's statutory duty to assist a veteran 
includes conducting a thorough and contemporaneous medical 
examination, including obtaining a medical opinion, one which 
takes into account the records of private medical treatment, 
so that the disability evaluation will be a fully informed 
one.  See, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

A review of the record shows the veteran has never been 
accorded a comprehensive orthopedic examination by VA.  The 
Board believes that one would be helpful in this case and it 
is therefore REMANDED for the following actions:  

1.  VA should schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of bilateral knee and 
ankle disabilities.  All indicated tests 
and studies are to be performed, and the 
results should be reported in detail.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that the record 
review took place should be included in 
the report by the physician.  A complete 
history should be elicited from the 
veteran, and documented in the 
examination report.  Based upon review of 
the claims folder and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any current 
disability involving the ankles and/or 
the knees is etiologically related to the 
veteran's active service.  The rationale 
for all opinions expressed must be 
clearly set forth in the examination 
report.  In particular, the examiner is 
asked to make specific reference to the 
February 2004 statement from Lisa Green, 
M.D., with regard to the etiology of 
degenerative arthritis involving the 
veteran's ankles and knees.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  When 
the above development has been completed, 
the RO should readjudicate the issues on 
appeal based on a thorough review of all 
pertinent evidence.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  By this action, the Board intimates no opinion as 
to any final outcome warranted.  The veteran must be given 
adequate notice of the date and place of any requested 
examination.  He is to be advised that failure to report for 
a scheduled VA examination without good cause shown may have 
adverse effects on his claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


